          Case 2:17-cv-01302-GMN-GWF Document 16 Filed 10/02/18 Page 1 of 2



 1                            UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3
     KEVIN ZIMMERMAN,                         )      Case Nos.:
 4                                            )
                        Plaintiff,            )      2:17-cv-00304-GMN-GWF
 5
           vs.                                )      2:17-cv-00307-GMN-GWF
 6                                            )      2:17-cv-00397-GMN-GWF
     GJS GROUP, INC.,                         )      2:17-cv-00433-GMN-GWF
 7                                            )      2:17-cv-00536-GMN-GWF
                        Defendant.            )      2:17-cv-00560-GMN-GWF
 8                                            )      2:17-cv-00563-GMN-GWF
 9        vs.                                 )      2:17-cv-00569-GMN-GWF
                                              )      2:17-cv-00595-GMN-GWF
10   STATE OF NEVADA, ex rel. ADAM PAUL )            2:17-cv-00602-GMN-GWF
     LAXALT, Attorney General,                )      2:17-cv-00830-GMN-GWF
11                                            )      2:17-cv-00973-GMN-GWF
                        Defendant-Intervenor. )      2:17-cv-00974-GMN-GWF
12
                                              )      2:17-cv-01183-GMN-GWF
13                                            )      2:17-cv-01194-GMN-GWF
     And related cases.                       )      2:17-cv-01198-GMN-GWF
14                                            )      2:17-cv-01199-GMN-GWF
                                              )      2:17-cv-01206-GMN-GWF
15
                                              )      2:17-cv-01209-GMN-GWF
16                                            )      2:17-cv-01259-GMN-GWF
                                              )      2:17-cv-01300-GMN-GWF
17                                            )      2:17-cv-01302-GMN-GWF
                                              )      2:17-cv-01315-GMN-GWF
18                                            )      2:17-cv-01347-GMN-GWF
19                                            )      2:17-cv-01358-GMN-GWF
                                              )      2:17-cv-01359-GMN-GWF
20                                            )
                                              )      ORDER
21                                            )
                                              )
22
23         On August 30, 2018, the Court granted the State of Nevada’s (“Intervenor’s”) Motion to
24   Dismiss Plaintiff’s Complaint. See Zimmerman v. GJS Grp., Inc., LLC, No. 2:17-cv-00304-
25   GMN-GWF (D. Nev. 2017) (Order, ECF No. 73). The Court dismissed without prejudice


                                             Page 1 of 2
          Case 2:17-cv-01302-GMN-GWF Document 16 Filed 10/02/18 Page 2 of 2



 1   Plaintiff’s Complaints and Amended Complaints asserting a single cause of action pursuant to
 2   the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. (Id. 10:1–4).
 3          In its Order, the Court granted Plaintiff leave to amend and permitted him to file
 4   amended complaints in the above-captioned cases within thirty (30) days of the Order’s
 5   issuance. (Id. 10:10–12). The Court stated that “[f]ailure to do so will result in dismissal of the
 6   above-captioned cases with prejudice.” (Id.) To date, Plaintiff has failed to file any amended
 7   complaints and the deadline to do so has passed.
 8          Accordingly,
 9          IT IS HEREBY ORDERED that the above-captioned actions are dismissed with
10   prejudice.
11          The clerk of court is instructed to close the above-captioned cases.
12                       1 day of October, 2018.
            DATED this _____
13
14
15
                                                   _____________________________
16                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Judge
17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
